Exhibit 10.2B

AMENDMENT TO STOCK APPRECIATION RIGHT GRANT AGREEMENT

This Amendment (the “Amendment”) to the Stock Appreciation Right Grant
Agreement, dated as of August 21, 2012 (the “Award”), between Banc of
California, Inc. (f/k/a First PacTrust, Bancorp, Inc.) (the “Company”) and
Steven Sugarman (the “Grantee”) is effective December 13, 2013. Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
such terms in the Award.

1. Section 1 of the Award is hereby amended by deleting the last sentence of the
first paragraph in its entirety and replacing it with the following:

“The SAR shall be settled upon exercise in shares of Common Stock pursuant to
the Company’s 2013 Omnibus Stock Incentive Plan, as the same may be amended from
time to time (the “Plan”).”

2. Section 2 of the Award is hereby amended by deleting the first full paragraph
following the table setting forth the vesting schedule in its entirety and
replacing it with the following:

“The notice of exercise of all or a portion of this SAR shall be in the form
prescribed by the Compensation Committee of the Board of Directors of the
Company (or such other committee as may be designated by the Board of Directors
of the Company) (the “Committee”) and directed to the address set forth in
Section 8 below. The date of exercise is the date on which such notice is
received by the Company. The SAR represents the right, upon exercise, to receive
shares of Common Stock in an amount equal to the quotient of (i) the product of
(A) the excess, if any, of (x) the Fair Market Value (as defined in the Plan) of
one share of Common Stock on the date of exercise over (y) $12.12 (the Fair
Market Value of one share of Common Stock on the Grant Date) multiplied by
(B) the number of SAR Shares with respect to which the SAR is being exercised
divided by (ii) the Fair Market Value of Common Stock on the date of exercise.”

3. Section 7 of the Award is hereby deleted in its entirety and replaced with
the following:

“Stockholder Rights not Granted by this SAR. The Grantee is not entitled by
virtue hereof to any rights of a stockholder of the Company or to notice of
meetings of stockholders or to notice of any other proceedings of the Company.
The Grantee shall have all of the rights of a stockholder of the Company holding
the class or series of Common Stock that is subject to this SAR (including, if
applicable, the right to vote the applicable shares of Common Stock and the
right to receive dividends) when the Grantee has given written notice of the
exercise of all or a portion of the SAR and has received such shares of Common
Stock.”



--------------------------------------------------------------------------------

4. Section 8 of the Award is hereby deleted in its entirety and replaced with
the following:

“Notices. All notices hereunder to the Company shall be delivered or mailed to
it addressed to the Secretary of Banc of California, Inc., 18500 Von Karman
Avenue, Suite 900, Irvine, California 92612. Any notices hereunder to the
Grantee shall be delivered personally or mailed to the Grantee’s current address
according to the Company’s personnel files. Such addresses for the service of
notices may be changed at any time, provided written notice of the change is
furnished in advance to the Company or to the Grantee, as the case may be.”

5. Section 9 of the Award is hereby deleted in its entirety and replaced with
the following:

“Withholding Tax. Where the Grantee or another person is entitled to receive
shares of Common Stock pursuant to the exercise of this SAR or an Additional
SAR, the Grantee or such other person shall pay to the Company the minimum
amount required by law to be withheld with respect to federal, state and local
taxes of any kind (including the Grantee’s FICA obligation) with respect to the
exercise of such SAR Shares, or, in the Grantee’s discretion and in lieu
thereof, to withhold a number of shares of Common Stock to be received by the
Grantee upon exercise having a Fair Market Value on the date of withholding
equal to the minimum amount required by law to be withheld with respect to
federal, state and local taxes of any kind (including the Grantee’s FICA
obligation).”

6. Except as expressly amended by this Amendment, all terms and conditions of
the Award remain in full force and effect and are unmodified hereby.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused this Amendment to be
executed as of the day and year first above written.

 

BANC OF CALIFORNIA, INC.

/s/ Ronald J. Nicolas, Jr.

Ronald Nicolas, Chief Financial Officer

 

Acknowledged and Agreed:

By:

 

/s/ Steven Sugarman

  Steven Sugarman